DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed June 23, 2022.   Claims 8-27 are pending and an action on the merits is as follows.	
Objections to claims 12 and 13 have been withdrawn.
Rejections of claims 8, 9 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicant's arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-17 and 22-25 include limitations pertaining to “an/the expansion-and-contraction amount storage value”.  However it is unclear how an expansion and contraction can occur at the rope at the same time in order to provide a singular “expansion and contraction amount value”.  Even if both expansion and contraction were to be associated together, e.g. during bouncing of the rope, two amounts would be required to properly identify an expansion amount and a contraction amount within a time period. For examining purposes, these limitations are interpreted as pertaining to “an/the expansion or contraction amount storage value”.
Claims 18-21 depend from at least claim 10 and therefore inherits all claimed limitations.  These claims do not correct the deficiencies of claim 10.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 8,763,763 B2) in view of Huff et al. (US 9,567,188 B2) further in view of Mueller (US 7,014,014 B2).
Claim 8: Kawakami discloses an elevator control system for controlling an elevator, shown in FIG. 1 to comprise a governor including a governor rope (14), a governor sheave (13) and tension sheave (19).  A detector (encoder) detects rotation of the tension sheave of the governor and outputs (sends) corresponding information (column 4 lines 10-14).  Therefore the detector is considered a rpm detector to output an rpm signal according to rotation of the governor.  A plurality of landing plates (cams 31) are shown in FIG. 4, which are respectively associated with a plurality of floor positions in a building including a destination floor of the building, i.e., a user requested stopping position corresponding to a landing, and a landing-plate detector (switch/reference detector 33) on a car (2) of the elevator detects each of the plurality of landing plates along with movement of the car (column 4 lines 17-29).  A controller (controlling apparatus 8) controls a travel of the car based on the rpm signal output from the rpm detector and a result of the detection performed by the landing-plate detector (column 4 lines 37-39).  The controller includes a plate access detector to detect a change of a state of the landing-plate detector from a state under which none of the plurality of landing plates are detected to a state under which a landing plate is detected as an access state (column 4 lines 26-36). 
A distance computing circuit (35) calculates a first distance the car has traveled from a reference position based on the information from the rpm detector and a second distance from achievement of the access state based on detection by the landing-plate detector (column 4 lines 41-60).  Therefore the distance computing circuit includes a first and second distance calculator to calculate the first and second distances, respectively.  An amount estimator (comparator 36) estimates an amount difference from a difference value between the first and second distances (column 4 lines 48-52), and an amount corrector (correcting circuit 37) corrects the first distance and outputs (sets) the corrected distance as a corrected first distance (corrected reference position) (column 5 lines 5-15).  This reference fails to disclose the first and second distance calculators to be a first and second remaining-distance calculator to calculate a remaining distance to a destination floor as a first remaining distance and an ideal remaining distance to stop at the destination floor as a second remaining distance.  This reference further fails to disclose the amount estimator to be an expansion-and-contraction amount estimator to estimate an expansion or contraction amount of the governor rope from the difference value, and the amount corrector to be an expansion-and-contraction amount corrector to calculate a correction value based on the estimated expansion or contraction amount and add the correction value to correct the first remining distance.
However Huff et al. teaches an elevator control system for controlling an elevator, where detected position of a car (102) is compared with an expected position of car to determine a difference value, and the difference value is used to calculate a correction value for automatically correcting position of the car (column 5 lines 3-17).  The difference value caused by expansion (stretch) of a rope over time (column 5 lines 19-27).  Therefore an expansion amount of a rope is determined from the difference value, and the correction value is calculated based on the expansion amount, where the correction value is added to correct a first movement distance of the car when stretch is determined while the car is traveling upward. 
Given the teachings of Huff et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control device disclosed in Kawakami with providing the amount estimator to be an expansion-and-contraction amount estimator to determine an expansion amount of the governor rope from the difference value, and the amount corrector to be an expansion-and-contraction amount corrector to calculate a correction value based on the estimated expansion amount and add the correction value to correct the first remining distance when the car is moving upward.  Doing so would allow correction values to be kept track “over time as a measurement of the amount of stretch being experienced by cables used in holding and moving car” where “an alarm is raised for maintenance of the elevator system to replace the cable(s)” “when the accumulated stretch exceeds a certain value” as taught in Huff et al. (column 5 lines 19-26).  These references fail to disclose the first and second distance calculators to be a first and second remaining-distance calculator to calculate a remaining distance to a destination floor as a first remaining distance and an ideal remaining distance to stop at the destination floor as a second remaining distance.
However Mueller teaches an elevator control system for controlling an elevator, where a position of a car is determined based on at least a distance calculator calculating a remaining distance to a destination floor as a remaining distance (column 6 lines 32-38).
Given the teachings of Mueller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control device disclosed in Kawakami as modified by Huff et al. with providing the first and second distance calculators to be a first and second remaining-distance calculator to calculate a remaining distance to a destination floor as a first remaining distance and an ideal remaining distance to stop at the destination floor as a second remaining distance.  It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would “ensure that the elevator is level with the floor when stopping at that particular floor” as taught in Huff et al. (column 4 lines 48-50) even in a situation where the building shifts.
Claim 9: Kawakami modified by Huff et al. and Mueller discloses an elevator control system as stated above, where an ideal remaining distance storage memory is shown in Mueller to store in advance an ideal remaining-distance for landing the car on the destination floor at an ideal acceleration/deceleration rate at a predetermined time interval, and refer to the ideal remaining distance stored in the ideal remaining-distance storage memory in accordance with elapsed time from the achievement of the access state to output the second remaining distance (column 1 line 66 through column 2 line 18).
Claim 27: Kawakami modified by Huff et al. and Mueller discloses an elevator control system as stated above, where of the plurality of landing plates, two landing plates are shown in FIG. 4 of Kawakami to be associated with two of the floor positions.

Claims 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 8,763,763 B2) modified by Huff et al. (US 9,567,188 B2) and Mueller (US 7,014,014 B2) as applied to claim 8 above, further in view of Roberts et al. (US 10,399,820 B2).
Claims 10 and 11: Kawakami modified by Huff et al. and Mueller discloses an elevator control system where the expansion-and-contraction amount corrector calculates a calculated expansion amount of the governor rope, as stated above.  The controller is shown in Huff et al. to comprise an expansion-and-contraction amount storage memory to sample the estimated expansion amount to store the sampled estimated expansion amount as an expansion amount storage value (column 5 lines 19-23).  The estimated expansion amount can be sampled and stored at a preset time interval, as shown in Mueller (column 3 lines 62-64).  These references fail to disclose the expansion-and-contraction amount corrector to calculate the calculated expansion amount of the governor rope by the sampled estimated expansion amount by linear interpolation of the stored expansion amount storage value.
However Roberts et al. teaches an elevator control device, where an expansion-and-contraction amount corrector calculates an expansion amount of a rope by sampled estimated expansion amounts corresponding to different loads by linear interpolation of stored expansion amount storage values corresponding to said loads (column 3 lines 58-67), as can be seen from FIG. 3. 
Given the teachings of Roberts et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control device disclosed in Kawakami as modified by Huff et al. and Mueller with providing the expansion-and-contraction amount corrector to calculate the calculated expansion amount of the governor rope by the sampled estimated expansion amount by linear interpolation of the stored expansion amount storage value.  Doing so would provide “a linear regression analysis to estimate an effective stiffness at [a] particular landing floor as a slope of the line resulting from the regression analysis” as taught in Roberts et al. (column 4 lines 1-5).
Claims 12 and 13: Kawakami modified by Huff et al., Mueller and Roberts et al. discloses an elevator control system as stated above, where the expansion-and-contraction amount corrector is shown in Kawakami to correct the first remaining distance by using the expansion amount storage value obtained when the access state to the landing plate is achieved before the access is made to the landing plate on the destination floor (column 5 lines 5-15).
Claims 14-17: Kawakami modified by Huff et al., Mueller and Roberts et al. discloses an elevator control system as stated above, where the expansion-and-contraction amount storage memory stores the expansion amount storage value for each floor position having the respectively associated landing plate, as shown in Kawakami (column 4 lines 26-28).  The expansion-and-contraction amount corrector can read the expansion amount storage value according to a height at which the car is positioned from a bottom floor to correct the first remaining distance, as shown in Mueller (column 6 lines 25-35).
Claims 18-21: Kawakami modified by Huff et al., Mueller and Roberts et al. discloses an elevator control system as stated above, where arithmetic processing corresponding to functions of the expansion-and-contraction amount estimator and expansion-and-contraction amount corrector are implemented via a storage portion of computer, as shown in Kawakami (column 5 lines 16-28).  Data gathered is further shown in Roberts et al. to be used to introduce correction factors to predict remaining useful life of ropes (column 4 lines 37-43).  Therefore the expansion-and-contraction amount estimator can calculate a value obtained by adding the correction value and the first remaining distance as a third remaining distance and estimates a latest expansion amount by adding a value obtained by multiplying a value obtained by subtracting the third remaining distance from the second remaining distance by the correction factor as a preset coefficient to the previously estimated expansion amount based on the slope of line shown in FIG. 3.
Claims 22-25: Kawakami modified by Huff et al., Mueller and Roberts et al. discloses an elevator control system as stated above, but fails to disclose the expansion-and-contraction amount storage memory to have a function of transmitting the expansion amount storage value to an external mass storage device.
However Mueller teaches an elevator control system where data relating to position and movement are exchanged with an external information system (column 10 lines 63-67).  Therefore the expansion-and-contraction amount storage memory would have a function of transmitting the expansion amount storage value to an external storage device.
Given the teachings of Mueller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control device disclosed in Kawakami as modified by Huff et al., Mueller and Roberts et al. with providing the expansion-and-contraction amount storage memory to have a function of transmitting the expansion amount storage value to an external mass storage device.  Doing so would allow up-to-date data to be transmitted to/from the system as taught in Mueller (column 3 lines 4-6) in case of any permanent adjustments related to distance are determined.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 8,763,763 B2) modified by Huff et al. (US 9,567,188 B2) and Mueller (US 7,014,014 B2) as applied to claim 8 above, further in view of Tachino et al. (US 4,485,895).
Claim 26: Kawakami modified by Huff et al. and Mueller discloses an elevator control system as stated above, but fails to disclose the expansion amount estimated to be corrected during deceleration of the car at a constant rate prior to stopping at the destination floor.
However Tachino et al. teaches an elevator control system where a car is determined to have reached a predetermined slowdown distance from a destination floor (target floor) via comparing position data, and a deceleration (slowdown phase) is initiated which is dependent on a distance remaining (distance-to-go to the landing signal) (column 3 lines 17-31).  The deceleration is further shown in FIG. 2 to be a constant deceleration.
Given the teachings of Tachino et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control device disclosed in Kawakami as modified by Huff et al. and Mueller with providing the expansion amount estimated to be corrected during deceleration of the car at a constant rate prior to stopping at the destination floor.  Doing so would “enable the elevator car to land smoothly and accurately at floor level” as taught in Tachino et al. (abstract).

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.  
Applicant states on page 11 of the response that “neither the foregoing portion of Mueller nor any other portion thereof can be reasonably interpreted as a teaching or a suggestion of both calculation of a remaining distance to the destination floor as a first remaining distance and calculation of an ideal remaining distance from achievement of the access state to stop at the destination floor based on a result of detection performed by the plate access detector”.  However applicant’s independent claim was not rejected solely on the teachings of Mueller, but instead were combined with Kawakami and Huff et al. to render obvious applicant’s claimed limitations to one of ordinary skill in the art.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As shown in the previous and present Office Actions, Kawakami discloses a distance computing circuit (35) which calculates a distance a car (2) has moved based on information from an encoder (26) (column 4 lines 41-43).  A car moves upward or downward until it reaches a user-requested destination floor.  The distance calculated then is a first distance the car has moved to a destination floor calculated by a first distance calculator.  Kawakami further discloses calculating a distance the car has moved between two adjacent cams (31) using information detected by switch (33), and comparing said information to a preset predetermined reference distance (column 4 lines 52-60).  This distance calculated then is a second distance to a destination floor calculated by a second distance calculator.  It should be noted that the fist distance and second distance are compared to determine whether a correction of car position is required (column 4 lines 48-52). Comparing data requires each data set to be representative of the same kind of information, e.g. distance traveled (as opposed to remaining distance, flight time (as opposed to acceleration time), etc.
Mueller teaches that a position of a car at any point of time during movement can be determined in terms of relation to a beginning of a shaft and a remaining distance to a destination floor using stored reference distances (column 6 lines 26-38).  Therefore Mueller teaches a remaining-distance calculator to calculate a remaining distance to a destination floor.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Applying the remaining distance calculator taught in Mueller to both the first distance calculator and the second distance calculator disclosed in Kawakami ensures that the first distance and second distance can be compared as intended in Kawakami since both distances would be representative of the same kind of information, i.e. remaining distance.  Therefore the teachings of Mueller combined with Kawakami properly renders obvious to one of ordinary skill in the art applicant’s limitation as required by the claim.

Conclusion
Examiner contacted and spoke with applicant’s representative, Patrick Miller regarding the “outstanding issues” on July 19, 2022 as per requested in the response.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 20, 2022